Case: 19-60937     Document: 00516136046        Page: 1   Date Filed: 12/17/2021




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 17, 2021
                                 No. 19-60937
                                                                      Lyle W. Cayce
                                                                           Clerk
   Daljinder Singh,

                                                                    Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                  Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A215 908 418


   Before Owen, Chief Judge, and Clement and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         Daljinder Singh, a native and citizen of India, seeks review of a
   decision of the Board of Immigration Appeals affirming the denial of his
   applications for asylum, withholding of removal, and protection under the
   Convention Against Torture. A motions panel granted Singh a stay pending
   merits review. See Singh v. Garland, 4 F.4th 322 (5th Cir. 2021), opinion
   withdrawn, 855 F. App’x 958 (5th Cir. 2021). While we have misgivings about
   the immigration judge’s reliance on inter-proceeding evidence under Matter
   of R-K-K-, 26 I&N Dec. 658 (BIA 2015), we conclude that the judge’s
   credibility findings were otherwise supported by substantial evidence and
Case: 19-60937      Document: 00516136046           Page: 2    Date Filed: 12/17/2021




                                     No. 19-60937


   that Singh’s due process claims based on the judge’s alleged bias lack merit.
   We therefore deny the petition.
                                          I.
          Singh was caught illegally crossing the United States border from
   Mexico on October 24, 2018, and charged with removability. At a 2019
   asylum hearing before an immigration judge (“IJ”), Singh presented
   evidence and testimony that he fled India from political persecution for his
   involvement in the Shiromani Akali Dal Armistar Mann Party (the “Mann
   party”). During the summer, according to Singh, members of an opposing
   political faction, the Bharatiya Janata Party (“BJP”), twice assaulted him,
   leaving him hospitalized. Police mocked Singh’s attempt to report the first
   assault and threatened to file a false drug charge against him. Singh relocated
   briefly to his sister’s home outside his village before fleeing India for the
   United States. Since his apprehension, Singh’s father has been attacked by
   BJP members in search of Singh.
          The IJ denied the application, concluding Singh was not credible and
   alternatively had not proven eligibility for asylum. The credibility finding
   turned, in part, on the IJ’s observation that “since October 2019 . . . there has
   been an emerging pattern and an eerie similarity” in claims by asylum
   applicants from India. See Singh, 4 F.4th at 324–25. In response, Singh’s
   counsel tried to explain why such similarities would arise in asylum cases
   involving Indians, but the IJ found the explanation insufficient. Id. at 325.
   Singh appealed to the Board of Immigration Appeals (“BIA”), arguing
   primarily that the IJ was biased and predisposed to reject his application. He
   also sought a remand to consider new evidence supporting his asylum claims.
   See 8 C.F.R. § 1003.2(c)(4). The BIA found substantial evidence supported
   the IJ’s conclusions, rejected Singh’s due process claims, and denied Singh’s
   motion to remand. Singh petitions for review.




                                          2
Case: 19-60937      Document: 00516136046          Page: 3    Date Filed: 12/17/2021




                                    No. 19-60937


                                         II.
          This court reviews decisions of the BIA and considers the IJ’s ruling
   to the extent it affects the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588, 593
   (5th Cir. 2007). “We review legal conclusions de novo and factual findings for
   substantial evidence.” Pena Oseguera v. Barr, 936 F.3d 249, 250 (5th Cir.
   2019) (citation omitted). The substantial evidence standard requires reversal
   only when “we find not only that the evidence supports a contrary
   conclusion, but that the evidence compels it.” Iruegas-Valdez v. Yates, 846
   F.3d 806, 810 (5th Cir. 2017) (cleaned up). We review the BIA’s denial of a
   motion to remand under “a highly deferential abuse-of-discretion standard.”
   Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014) (cleaned up). We will
   reverse only where the BIA’s decision was “capricious, racially invidious,
   utterly without foundation in the evidence, or otherwise so irrational that it
   is arbitrary rather than the result of any perceptible rational approach.” Zhao
   v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005) (citation omitted).
                                        III.
                                         A.
          Singh attacks the IJ’s adverse credibility finding principally by arguing
   the IJ misapplied the BIA’s guidance for inter-proceeding evidence. See
   Matter of R-K-K-, 26 I&N Dec. at 661–62 (outlining three-part standard). We
   afford great deference to an IJ’s credibility determinations. Wang v. Holder,
   569 F.3d 531, 538–39 (5th Cir. 2009); see 8 U.S.C. § 1158(b)(1)(B)(iii)
   (enumerating permissible grounds for credibility findings). Even minor
   inconsistencies between an applicant’s testimony and prior statements may
   form the basis of a negative credibility finding. Wang, 569 F.3d at 538–39 (“In
   a nutshell: details matter, and the story’s periphery may expose a liar.”
   (quoting Mitondo v. Mukasey, 523 F.3d 784, 788–89 (7th Cir. 2008))).
   “Neither an IJ nor the BIA is required to accept a petitioner’s explanation




                                          3
Case: 19-60937      Document: 00516136046           Page: 4    Date Filed: 12/17/2021




                                     No. 19-60937


   for [the] plain inconsistencies in her story.” Morales v. Sessions, 860 F.3d 812,
   817 (5th Cir. 2017) (citation and internal quotation marks omitted). Even if
   we doubt an IJ’s credibility findings, we will not disturb them if “the outcome
   would not differ had the IJ not considered [the challenged evidence].”
   Avelar-Oliva v. Barr, 954 F.3d 757, 767 (5th Cir. 2020) (citation omitted).
          Here the IJ based her adverse credibility finding on two distinct
   grounds: (1) inconsistencies between Singh’s testimony and the record
   evidence and (2) similarities between Singh’s narrative and those of other
   similarly situated applicants. The second ground raises the issue of so-called
   “inter-proceeding” evidence, which a sister circuit has described as
   “striking similarities between affidavits that were submitted separately by
   ostensibly unrelated asylum applicants—as evidence of incredibility.” Mei
   Chai Ye v. U.S. Dep’t of Justice, 489 F.3d 517, 519 (2d Cir. 2007). In Matter of
   R-K-K-, the BIA set out prerequisites for relying on such evidence. An IJ
   must, on the record, (1) give the applicant “meaningful notice of the
   [significant] similarities between the documents or other evidence under
   consideration,” (2) give the applicant “a reasonable opportunity to explain
   the similarities,” and (3) “consider the totality of the circumstances in
   making a credibility determination.” 26 I&N Dec. at 661. These safeguards
   protect an applicant’s right to due process. See Mei Chai Ye, 489 F.3d at 524
   (observing “inter-proceeding cases call for caution” given due process
   concerns); see also, e.g., Okpala v. Whitaker, 908 F.3d 965, 971 (5th Cir. 2018)
   (“The Fifth Amendment’s Due Process Clause protects individuals in
   removal proceedings.”) (citing Manzano-Garcia v. Gonzales, 413 F.3d 462,
   470 (5th Cir. 2005)).
          The IJ’s application of Matter of R-K-K- was questionable. She
   expressed concern about “an emerging pattern and an eerie similarity”
   between Singh’s statements and the applications of a “wave of respondents
   from India,” including their political affiliation, narratives about two BJP



                                          4
Case: 19-60937        Document: 00516136046              Page: 5      Date Filed: 12/17/2021




                                         No. 19-60937


   attacks and police acquiescence, and methods of fleeing India. But to rely on
   inter-proceeding evidence, Matter of R-K-K- demands more than the IJ’s
   recalling an “emerging pattern” from unspecified prior matters. That hardly
   gives the applicant “meaningful” notice or a “reasonable” chance to rebut
   the implication that his claims have been cut-and-pasted from someone else’s
   affidavit. See 26 I&N Dec. at 661. Our sister circuits take the same view. 1 It
   would not have been difficult to point to specific prior cases where the claims
   were virtually identical to Singh’s. If the IJ’s credibility finding turned on
   nothing more than “eerie similarities” from nameless prior cases, Singh’s
   due process claim might have purchase under Matter of R-K-K-.
           But there was more to the IJ’s credibility finding. Aside from the inter-
   proceeding evidence, the finding was supported by other substantial evidence
   from this proceeding. As the IJ noted, Singh’s medical certificate allegedly
   corroborating his attack is dated December 15, 2018, after his arrival in the
   United States in October 2018. Singh also testified that his father and another
   individual took him to the hospital after an attack, but a letter from that
   individual says only Singh’s father took him to the hospital. These
   inconsistencies, which the IJ noted, accurately reflect the record. See Morales,
   860 F.3d at 817. Singh tries to explain them by pointing out that they were
   just “a minor omission” and a “misunderstanding” clarified by testimony.
   But he fails to show why the record “compels” the conclusion that the IJ
   should have found him credible. Iruegas-Valdez, 846 F.3d at 810; see also
   Mwembie v. Gonzales, 443 F.3d 405, 410 (5th Cir. 2006) (“[W]here the [IJ’s]
   credibility determinations are supported by the record, we will affirm them


           1
             See, e.g., Wang v. Lynch, 824 F.3d 587, 591 (6th Cir. 2016) (noting “the similar
   applications were [both] in the record”); Dehonzai v. Holder, 650 F.3d 1, 8 (1st Cir. 2011)
   (providing copies of Amnesty International report with language virtually identical to the
   applicant’s description of his mistreatment); Mei Chai Ye, 489 F.3d at 525 (notifying
   applicant of similarities to another application and providing her with annotated copies).




                                               5
Case: 19-60937       Document: 00516136046           Page: 6     Date Filed: 12/17/2021




                                      No. 19-60937


   even if we may have reached a different conclusion . . . .” (citations
   omitted)). The IJ’s adverse credibility determination is thus supported by
   substantial evidence quite apart from the inter-proceeding evidence.
                                           B.
          Singh also argues that his due process rights were violated by the IJ’s
   alleged bias. He contends that (1) during the hearing the IJ “smirked and
   literally rolled her eyes in disbelief” at counsel’s comparing Singh to a similar
   applicant who received asylum and (2) the IJ has a near 100% denial rate in
   asylum cases. We reject both contentions as supporting a due process claim.
          Even if Singh’s accusations are true, the IJ’s purported facial
   expressions, lack of patience with counsel, and appearance of incredulity do
   not prove bias. See Wang, 569 F.3d at 540 (recognizing “displays of temper”
   like “expressions of impatience, dissatisfaction, annoyance and even anger”
   are not evidence of bias (quoting Liteky v. United States, 510 U.S. 540, 555
   (1994))). Our precedent likewise forecloses any reliance on incorrect legal
   conclusions as evidence of partiality. Id. (recognizing “opinions formed by
   the judge . . . do not constitute a basis for bias . . . unless they display a deep-
   seated favoritism or antagonism that would make fair judgment impossible”
   (quoting Liteky, 510 U.S. at 555)).
          We also reject Singh’s contention that the IJ’s “denial rate” in asylum
   cases supports finding a denial of due process. An asylum applicant may
   attempt to show an IJ’s “personal, rather than judicial, bias stemming from
   an ‘extrajudicial’ source” by citing the IJ’s specific statements in a current
   or past asylum proceeding. Matter of Exame, 18 I&N Dec. 303, 306 (BIA
   1982); see also Wang, 569 F.3d at 540 (an IJ’s “[r]emarks” may support a bias
   finding “if they reveal such a high degree of favoritism or antagonism as to
   make fair judgment impossible”) (quoting Liteky, 510 U.S. at 555–56). In
   those instances, an applicant may move to disqualify the IJ. Cf. 28 U.S.C.




                                            6
Case: 19-60937      Document: 00516136046           Page: 7   Date Filed: 12/17/2021




                                     No. 19-60937


   § 455; 8 C.F.R. § 1240.1(b). Singh concedes that was not done here. O.A.
   Rec. at 13:50–15:55. He merely asserts that “a 100% denial rate over at least
   nine years must be interpreted as a pre-disposition to deny [Singh]’s and all
   cases.”
          That theory lacks any basis in our precedent. An IJ’s “denial rate” is
   no more than a crude summation of the IJ’s prior rulings. This raw statistic
   cannot of itself show bias in a particular case. See, e.g., Axmed v. U.S. Att’y
   Gen., 145 F. App’x 669, 674 (11th Cir. 2005) (summarily rejecting argument
   that bias was proved because “this particular IJ has the lowest rate of asylum
   grants in the country”). Singh himself conceded as much. See O.A. Rec. at
   14:50–15:19 (conceding denial rate alone is insufficient to show bias). Even in
   a particular case, “judicial rulings alone almost never constitute a valid basis
   for a bias or partiality motion.” Wang, 569 F.3d at 540 (citing Liteky, 510 U.S.
   at 555). Singh’s novel theory invites us to take a long step beyond that settled
   proposition—not merely basing bias on actual rulings from this case but on
   the naked results of other cases. We decline. That spares us the arbitrary task
   of drawing the line over which an IJ’s denial rate might tip into bias.
          On its own terms, Singh’s bias argument fails. He points to no material
   evidence of the IJ’s “hostility due to extrajudicial sources” or “a deep-seated
   favoritism or antagonism that would make fair judgment impossible.” Wang,
   569 F.3d at 540–41. We find no basis for disturbing the BIA’s rejection of
   Singh’s due process claim.
                                         C.
          Finally, Singh argues the BIA abused its discretion by denying his
   motion to remand to consider new evidence. We disagree. The BIA
   considered the newly proffered evidence and found (correctly) that it had no
   bearing on the inconsistencies in Singh’s testimony supporting the IJ’s




                                          7
Case: 19-60937     Document: 00516136046          Page: 8   Date Filed: 12/17/2021




                                   No. 19-60937


   adverse credibility determination. Singh fails to explain how the BIA’s
   denying remand was an abuse of discretion. See Milat, 755 F.3d at 365.
                                       IV.
         The petition for review is DENIED.




                                        8